DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 12/07/2020, 07/29/2021 have been considered by the examiner

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu (US 20210201504)

	Regarding claim 1, Xu teaches a method for generating a trajectory for a self-driving car (SDC), the SDC being associated with an electronic device, the method executable by the electronic device, (Xu [0003] “The ADVs may process information captured by the sensors to perceive driving environment including obstacles, traffic elements and road features surrounding the ADVs for planning and controlling the motions of the ADVs”.) the method comprising: determining, by the electronic device, a presence of at least one third-party object around the SDC; determining, by the electronic device, a current third-party object location; (Xu [0032] “Radar unit 214 may represent a system that utilizes radio signals to sense objects within the local environment of the autonomous vehicle. See also Xu [0046] “perception module 302 may generate an image map that shows the current positions, current headings, and past trajectories of other vehicles or pedestrians in the environment of autonomous vehicle 101”.) generating, by the electronic device, a plurality of predicted trajectories for the third-party object based on the current third-party object location, (Xu [0016] “Predictions of trajectories of moving obstacles, such as moving vehicles or pedestrians around an ADV, are critical for motion planning and control of the ADV. To predict the near-term future trajectory of a moving obstacle, the ADV may consider the past trajectory or history of the motion obstacle in addition to traffic elements, such as traffic signals and traffic pattern, and road features of the environment”.) at least one of the plurality of trajectories including a maneuver executable, by the third-party object, at a future third- party object location as part of executing the at least one of the plurality of trajectories; (Xu [0047] “prediction module 303 predicts what the object will behave under the circumstances. The prediction is performed based on the perception data perceiving the driving environment at the point in time in view of a set of map/rout information 311 and traffic rules 312”.) calculating, for the at least one of the plurality of trajectories including the maneuver executable at the future third-party object location, a respective braking profile associated with the third-party object, the braking profile being indicative of a speed adjustment maneuver of the third- party object to enable the third-party object to execute the maneuver at the future third-party object location; (Xu [0032] “in addition to sensing objects, radar unit 214 may additionally sense the speed and/or heading of the objects. LIDAR unit 215 may sense objects in the environment in which the autonomous vehicle is located using lasers. The detected seed of the object will also provide a braking profile that is indicative of a speed adjustment of the object. See also Xu [0046] “he computer vision system can map an environment, track objects, and estimate the speed of objects, etc. Perception module 302 can also detect objects based on other sensors data provided by other sensors such as a radar and/or LIDAR”.) in response to the respective braking profile being above a pre-determined threshold, eliminating an associated one of the at least one of the plurality of trajectories from future processing; determining, by the electronic device, an SDC trajectory based on remaining ones of the plurality of predicted trajectories for the third-party object. (Xu [0004] “the predicted trajectory from the rule-based method may not be reasonable or optimal. In other situations, there may not be enough scenario information to model the rule-based method with sufficient accuracy. It is desirable to have a vehicle trajectory prediction model that is more accurate, efficient, and robust for safer motion planning and control of ADVs”. The method may allow for elimination of one of the trajectories from future processing as described to enhance the system accuracy.)

	Regarding claim 2, Xu teaches the method of claim 1, wherein the third-party object is one of a plurality of third-party objects located in around the SDC. (Xu [0032] “Radar unit 214 may represent a system that utilizes radio signals to sense objects within the local environment of the autonomous vehicle”.)

	Regarding claim 3, Xu teaches the method of claim 2, wherein the method is executed for each of the plurality of third-party objects. (Xu [0032] “in addition to sensing objects, radar unit 214 may additionally sense the speed and/or heading of the objects. LIDAR unit 215 may sense objects in the environment in which the autonomous vehicle is located using lasers”. The detection of multiple objects may be possible as described using the radar system.)

	Regarding claim 4, Xu teaches the method of claim 2, wherein the method further comprises selecting the third-party object from the plurality of third-party objects and executing the method only for the third-party object. (Xu [0047] “For each of the objects, prediction module 303 predicts what the object will behave under the circumstances. See also Xu [0049] “For each of the objects, decision module 304 makes a decision regarding how to handle the object”. This teaches the system selecting an object for a plurality of objects and executing according to the specific object.)

	Regarding claim 5, Xu teaches the method of claim 4, wherein the selecting the third-party object from the plurality of third- party objects comprises applying a selection rule. (Xu [0004] “To predict the motions or trajectories of nearby vehicles to allow safe navigation of an ADV, the ADV may predict a vehicle's behavior using a neural network and then use a rule-based method to predict the trajectory of the vehicle”.)

Regarding claim 6, Xu teaches the method of claim 5, wherein the selection rule is indicative of a driver associated with the third-party object being likely to be a traffic rules offender. (Xu [0047] “For each of the objects, prediction module 303 predicts what the object will behave under the circumstances. The prediction is performed based on the perception data perceiving the driving environment at the point in time in view of a set of map/rout information 311 and traffic rules 312”. The system may predict the likelihood of the object, including a situation where it may be a traffic rule offender.)

Regarding claim 7, Xu teaches the method of claim 1, wherein the pre-determined threshold is indicative of the maneuver executable at the future third-party object location being improbable. (Xu [0055] “Decision module 304/planning module 305 may further include a collision avoidance system or functionalities of a collision avoidance system to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle. For example, the collision avoidance system may effect changes in the navigation of the autonomous vehicle by operating one or more subsystems in control system 111 to undertake swerving maneuvers, turning maneuvers, braking maneuvers, etc”.)

Regarding claim 8, Xu teaches the method of claim 7, wherein the maneuver executable at the future third-party object location being improbable is indicative of the maneuver being physically impossible given the braking profile. (Xu [0055] “The collision avoidance system may automatically determine feasible obstacle avoidance maneuvers on the basis of surrounding traffic patterns, road conditions, etc. The collision avoidance system may be configured such that a swerving maneuver is not undertaken when other sensor systems detect pedestrians, vehicles, construction barriers, etc. in the region adjacent the autonomous vehicle that would be swerved into”. The system may detect a vehicle maneuver to be physically possible or impossible.)

Regarding claim 9, Xu teaches the method of claim 1, wherein the pre-determined threshold is determined using a kinematic model. (Xu [0046] “The computer vision system may use an object recognition algorithm, video tracking, and other computer vision techniques. In some embodiments, the computer vision system can map an environment, track objects, and estimate the speed of objects”. The threshold may be determined using the detected speed of the objects. See also Xu [0049] “for a particular object (e.g., another vehicle in a crossing route) as well as its metadata describing the object (e.g., a speed, direction, turning angle), decision module 304 decides how to encounter the object (e.g., overtake, yield, stop, pass)”.)

Regarding claim 10, Xu teaches the method of claim 9, wherein the kinematic model is based on a most abrupt braking profile. (Xu [0049] “for a particular object (e.g., another vehicle in a crossing route) as well as its metadata describing the object (e.g., a speed, direction, turning angle), decision module 304 decides how to encounter the object (e.g., overtake, yield, stop, pass)”. The detected speed would disclose an abrupt braking profile.)

Regarding claim 11, Xu teaches the method of claim 9, wherein the kinematic model is based on at least one of: a minimum braking profile, an average braking profile, and a most abrupt braking profile. (Xu [0049] “for a particular object (e.g., another vehicle in a crossing route) as well as its metadata describing the object (e.g., a speed, direction, turning angle), decision module 304 decides how to encounter the object (e.g., overtake, yield, stop, pass)”. The detected speed would disclose an abrupt braking profile.)

Regarding claim 12, Xu teaches the method of claim 9, wherein the pre-determined threshold is further based on a jerk model. (Xu [0046] “The computer vision system may use an object recognition algorithm, video tracking, and other computer vision techniques. In some embodiments, the computer vision system can map an environment, track objects, and estimate the speed of objects”. The threshold may be determined using the detected speed of the objects. See also Xu [0049] “for a particular object (e.g., another vehicle in a crossing route) as well as its metadata describing the object (e.g., a speed, direction, turning angle), decision module 304 decides how to encounter the object (e.g., overtake, yield, stop, pass)”. The detected speed may be used to determine a threshold based on a jerk model)

Regarding claim 13, Xu teaches the method of claim 1, wherein the pre-determined threshold is +/- 3m/sec2.  (Xu [0061] “the prediction interval may be 3 seconds and sub-map 530 may be a 40 m×40 m square (400 pixels×400 pixels at a pixel spacing of 0.1 m) with the reference position for the target obstacle”.)

Regarding claim 14, Xu teaches the method of claim 1, wherein the third-party object is a dynamic third-party object. (Xu [0048] “From the learned dynamic features of the vehicle and the learned semantic map features of the environment, prediction module 303 may further apply a neural network to iteratively predict the vehicle's positions for successive time points of a prediction interval”. The predicted vehicle position at different time points at different locations teaches the dynamic object)

Regarding claim 15, Xu teaches the method of claim 1, wherein the plurality of predicted trajectories for the third-party object based on the current third-party object location is a plurality of maneuvers, by the third-party object, wherein a given one of the plurality of maneuvers is executable at a respective one of future third- party object locations, and wherein the method is executable for each of the future third- party object locations. (Xu [0055] “The collision avoidance system may automatically determine feasible obstacle avoidance maneuvers on the basis of surrounding traffic patterns, road conditions, etc. The collision avoidance system may be configured such that a swerving maneuver is not undertaken when other sensor systems detect pedestrians, vehicles, construction barriers, etc. in the region adjacent the autonomous vehicle that would be swerved into. The collision avoidance system may automatically select the maneuver that is both available and maximizes safety of occupants of the autonomous vehicle”.)

Regarding claim 16, the claim is directed toward an electronic device that is configured to the method as claimed in claim 1. The cited portions of Xu used in the rejection of claim 1 discloses where the electronic device performs the claimed method similar to the device as cited in claim 16. Therefore claim 16 is rejected under the same rational as claim 1.

Regarding claim 17, the claim is directed toward an electronic device that is configured to the method as claimed in claim 5. The cited portions of Xu used in the rejection of claim 5 discloses where the electronic device performs the claimed method similar to the device as cited in claim 17. Therefore claim 17 is rejected under the same rational as claim 5.

Regarding claim 18, the claim is directed toward an electronic device that is configured to the method as claimed in claim 9. The cited portions of Xu used in the rejection of claim 9 discloses where the electronic device performs the claimed method similar to the device as cited in claim 18. Therefore claim 18 is rejected under the same rational as claim 9.


Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a method of and system for generating trajectory for self-driving car (SDC).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B     

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661